Exhibit 10.7


EMPLOYMENT AGREEMENT


THIS AGREEMENT (the “Agreement”), made this 15th day of August, 2008, by and
between FIRST FEDERAL SAVINGS BANK OF FRANKFORT, a federally chartered savings
institution (the “Bank”), and Teresa Kuhl (the “Executive”).


WHEREAS, Executive serves the Bank in a position of substantial responsibility;


WHEREAS, the Bank wishes to assure the services of Executive for the period
provided in this Agreement; and


WHEREAS, Executive is willing to serve in the employ of the Bank on a full-time
basis for said period.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:


1.           Employment.   Executive is employed as Executive Vice President of
the Bank.  Executive shall perform all duties and shall have all powers which
are commonly incident to those offices.  During the term of this Agreement,
Executive also agrees to serve, if elected, as an officer and/or director of any
subsidiary of the Bank and in such capacity will carry out such duties and
responsibilities as are reasonably appropriate to that office.


2.           Location and Facilities.  Executive will be furnished with the
working facilities and staff customary for executive officers with the title and
duties set forth in Section 1 and as are necessary for her to perform her
duties.  The location of such facilities and staff shall be at the principal
administrative offices of the Bank, or at such other site or sites customary for
such offices.


3.           Term.


 
a.
The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the date of this Agreement (the “Effective Date”) and
ending on the third anniversary of the Effective Date, plus (ii) any and all
extensions of the initial term made pursuant to this Section 3.



 
b.
Commencing on the first year anniversary date of this Agreement, and continuing
on each anniversary thereafter, the disinterested members of the boards of
directors of the Bank may extend the Agreement for an additional one-year period
beyond the then effective expiration date, unless Executive elects not to extend
the term of this Agreement by giving written notice in accordance with Section
19 of this Agreement.  The Board of Directors of the Bank (the “Board”) will
review Executive’s performance annually for purposes of determining whether to
extend the Agreement and the rationale and results thereof shall be included in
the minutes of the Board’s meeting.  The Board shall give notice to Executive as
soon as possible after such review as to whether the Agreement is to be
extended.



4.           Base Compensation.


 
a.
The Bank agrees to pay Executive during the term of this Agreement a base salary
at the rate of $69,830 per year, payable in accordance with customary payroll
practices.


 
 

--------------------------------------------------------------------------------

 


 
b.
The Board shall review annually the rate of Executive’s base salary based upon
factors they deem relevant, and may maintain or increase her salary, provided
that no such action shall reduce the rate of salary below the rate in effect on
the Effective Date.



 
c.
In the absence of action by the Board, Executive shall continue to receive
salary at the annual rate specified on the Effective Date or, if another rate
has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this Section
4.



5.           Bonuses.  Executive shall be entitled to participate in
discretionary bonuses or other incentive compensation programs that the Bank may
award from time to time to senior management employees pursuant to bonus plans
or otherwise.


6.           Benefit Plans.  Executive shall be entitled to participate in such
life insurance, medical, dental, pension, profit sharing, retirement and
stock-based compensation plans and other programs and arrangements as may be
approved from time to time by the Bank for the benefit of its employees.


7.           Vacation and Leave.  At such reasonable times as the Board shall in
its discretion permit, Executive shall be entitled, without loss of pay, to
absent herself voluntarily from the performance of her employment under this
Agreement, all such voluntary absences to count as vacation time, provided that:


 
a.
Executive shall be entitled to an annual vacation in accordance with the
policies that the Board periodically establishes for senior management
employees.



 
b.
Executive shall accumulate any unused vacation and/or sick leave from one fiscal
year to the next, in either case to the extent authorized by the Board, provided
that the Board shall not reduce previously accumulated vacation or sick leave.



 
c.
In addition to the above mentioned paid vacations, Executive shall be entitled,
without loss of pay, to absent herself voluntarily from the performance of her
employment for such additional periods of time and for such valid and legitimate
reasons as the Board may in its discretion determine.  Further, the Board may
grant Executive a leave or leaves or absence, with or without pay, at such time
or times and upon such terms and conditions as the Board in its discretion may
determine.



8.           Expense Payments and Reimbursements.  Executive shall be reimbursed
for all reasonable out-of-pocket business expenses that she shall incur in
connection with her services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Bank.


9.           Automobile Allowance.   During the term of this Agreement,
Executive may be entitled to an automobile allowance.   In the event such
automobile allowance is provided by the Bank, Executive shall comply with
reasonable reporting and expense limitations on the use of such automobile as
may be established by the Bank from time to time, and the Bank shall annually
include on Executive’s Form W-2 any amount of income attributable to Executive’s
personal use of such automobile.


10.           Loyalty and Confidentiality.


 
a.
During the term of this Agreement and except for illnesses, reasonable vacation
periods, and reasonable leaves of absence, Executive: (i) shall devote her full
business time, attention, skill, and efforts to the faithful performance of her
duties hereunder; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations which will not present any conflict of interest with
the Bank or any of their subsidiaries or affiliates or unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Bank. “Full
business time” is hereby defined as that amount of time usually devoted to like
companies and institutions by similarly situated executive officers.


 
 

--------------------------------------------------------------------------------

 

 
b.
Nothing contained in this Agreement shall prevent or limit Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Bank, or, solely as a passive, minority investor, in any business.



 
c.
Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank; the names or addresses
of any of its borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Bank to which she may be exposed during the course of her
employment.  Executive further agrees that, unless required by law or
specifically permitted by the Board in writing, she will not disclose to any
person or entity, either during or subsequent to her employment, any of the
above-mentioned information which is not generally known to the public, nor
shall she employ such information in any way other than for the benefit of the
Bank.



11.           Termination and Termination Pay.  Subject to Section 12 of this
Agreement, Executive’s employment under this Agreement may be terminated in the
following circumstances:


 
a.
Death.  Executive’s employment under this Agreement shall terminate upon her
death during the term of this Agreement, in which event Executive’s estate shall
be entitled to receive the compensation due to Executive through the last day of
the calendar month in which her death occurred.



 
b.
Retirement.  This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which she participates pursuant to
Section 6 of this Agreement or otherwise.



c.           Disability.


 
i.
The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability.  For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform her duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Bank (or, if there are no such plans in
effect, that impairs Executive’s ability to substantially perform her duties
under this Agreement for a period of one hundred eighty (180) consecutive
days).  The Board shall determine whether or not Executive is and continues to
be permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that they reasonably believe to be
relevant.  As a condition to any benefits, the Board may require Executive to
submit to such physical or mental evaluations and tests as it deems reasonably
appropriate.


 
 

--------------------------------------------------------------------------------

 

 
ii.
In the event of such Disability, Executive shall be entitled to the compensation
and benefits provided for under this Agreement for (1) any period during the
term of this Agreement and prior to the establishment of Executive’s Disability
during which Executive is unable to work due to the physical or mental
infirmity, and (2) any period of Disability which is prior to Executive’s
termination of employment pursuant to this Section 11c.; provided, however, that
any benefits paid pursuant to the Bank’s long-term disability plan will continue
as provided in such plan without reduction for payments made pursuant to this
Agreement.  During any period that Executive receives disability benefits and to
the extent that Executive shall be physically and mentally able to do so, she
shall furnish such information, assistance and documents so as to assist in the
continued ongoing business of the Bank and, if able, she shall make herself
available to the Bank to undertake reasonable assignments consistent with her
prior position and her physical and mental health.  The Bank shall pay all
reasonable expenses incident to the performance of any assignment given to
Executive during the Disability period.



d.           Termination for Cause.


 
i.
The Board may, by written notice to Executive in the form and manner specified
in this paragraph, immediately terminate her employment at any time, for
“Cause.”  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause except for vested
benefits.  Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:



 
(1)
Personal dishonesty;



 
(2)
Incompetence;



 
(3)
Willful misconduct;



 
(4)
Breach of fiduciary duty involving personal profit;



 
(5)
Intentional failure to perform stated duties under this Agreement;



 
(6)
Willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflects adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or



 
(7)
Material breach by Executive of any provision of this Agreement.



 
ii.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board at a meeting of such Board called and held for the
purpose (after reasonable notice to Executive and an opportunity for Executive
to be heard before the Board with counsel), of finding that, in the good faith
opinion of the Board, Executive was guilty of the conduct described above and
specifying the particulars thereof.



 
e.
Voluntary Termination by Executive.  In addition to her other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least ninety (90) days’ prior written
notice to the Board, in which case Executive shall receive only her
compensation, vested rights and employee benefits up to the date of her
termination.


 
 

--------------------------------------------------------------------------------

 

 
f.
Without Cause or With Good Reason.



 
i.
In addition to termination pursuant to Sections 11a. through 11e., the Board
may, by written notice to Executive, immediately terminate her employment at any
time for a reason other than Cause (a termination “Without  Cause”) and
Executive may, by written notice to the Board, immediately terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”).



 
ii.
Subject to Section 12 of this Agreement, in the event of termination under this
Section 11f., Executive shall be entitled to receive her base salary for the
remaining term of the Agreement paid in one lump sum within ten (10) calendar
days of such termination.  Also, in such event, Executive shall, for the
remaining term of the Agreement, receive the benefits she would have received
during the remaining term of the Agreement under any retirement programs
(whether tax-qualified or non-qualified) in which Executive participated prior
to her termination (with the amount of the benefits determined by reference to
the benefits received by Executive or accrued on her behalf under such programs
during the twelve (12) months preceding her termination) and continue to
participate in any benefit plans of the Bank that provide health (including
medical and dental), life or disability insurance, or similar coverage, upon
terms no less favorable than the most favorable terms provided to senior
executives of the Bank during such period.  In the event that the Bank is unable
to provide such coverage by reason of Executive no longer being an employee, the
Bank shall provide Executive with comparable coverage on an individual policy
basis.



 
iii.
“Good Reason” shall exist if, without Executive’s express written consent, the
Bank materially breach any of their respective obligations under this
Agreement.  Without limitation, such a material breach shall be deemed to occur
upon any of the following:



 
(1)
A material reduction in Executive’s responsibilities or authority in connection
with her employment with the Bank;



 
(2)
Assignment to Executive of duties of a non-executive nature or duties for which
she is not reasonably equipped by her skills and experience;



 
(3)
A reduction in salary or benefits contrary to the terms of this Agreement, or,
following a Change in Control as defined in Section 12 of this Agreement, any
reduction in salary or material reduction in benefits below the amounts to which
Executive was entitled prior to the Change in Control;



 
(4)
Termination of incentive and benefit plans, programs or arrangements, or
reduction of Executive’s participation to such an extent as to materially reduce
their aggregate value below their aggregate value as of the Effective Date;


 
 

--------------------------------------------------------------------------------

 


 
(5)
A requirement that Executive relocate her principal business office or her
principal place of residence outside of the area consisting of a thirty (30)
mile radius from the current main office and any branch of the Bank, or the
assignment to Executive of duties that would reasonably require such a
relocation; or



(6)           Liquidation or dissolution of the Bank.


 
iv.
Notwithstanding the foregoing, a reduction or elimination of Executive’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plans or benefits
thereunder applicable to all participants in a manner that does not discriminate
against Executive (except as such discrimination may be necessary to comply with
law) shall not constitute an event of Good Reason or a material breach of this
Agreement, provided that benefits of the type or to the general extent as those
offered under such plans prior to such reduction or elimination are not
available to other officers of the Bank or any company that controls either of
them under a plan or plans in or under which Executive is not entitled to
participate.



 
g.
Continuing Covenant Not to Compete or Interfere with Relationships.  Regardless
of anything herein to the contrary, following a termination by the Bank or
Executive pursuant to Section 11f.:



 
i.
Executive’s obligations under Section 10c. of this Agreement will continue in
effect; and



 
ii.
During the period ending on the first anniversary of such termination, Executive
shall not serve as an officer, director or employee of any bank holding company,
bank, savings bank, savings and loan holding company, or mortgage company (any
of which shall be a “Financial Institution”) which Financial Institution offers
products or services competing with those offered by the Bank from any office
within fifty (50) miles from the main office or any branch of the Bank and shall
not interfere with the relationship of the Bank and any of its employees,
agents, or representatives.



12.           Termination in Connection with a Change in Control.


 
a.
For purposes of this Agreement, a “Change in Control” means any of the following
events with respect to the Bank or Kentucky First Federal Bancorp, Inc. (the
“Company”):



 
i.
Merger: The Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation.



 
ii.
Acquisition of Significant Share Ownership: The Company files, or is required to
file, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner of 25% or more of a class of the
Company’s voting securities, but this clause (b) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities.


 
 

--------------------------------------------------------------------------------

 

 
iii.
Change in Board Composition:  During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the Board (or first
nominated by the Board for election by the stockholders) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or



 
iv.
Sale of Assets:  The Company sells to a third party all or substantially all of
its assets.



Notwithstanding anything in this Agreement to the contrary, in no event shall
the conversion of the Bank from mutual to stock form constitute a “Change in
Control” for purposes of this Agreement.


 
b.
Termination.  If within the period ending one year after a Change in Control,
(i) the Bank shall terminate Executive’s employment Without Cause, or (ii)
Executive voluntarily terminates her employment with Good Reason, the Bank
shall, within ten calendar days of the termination of Executive’s employment,
make a lump-sum cash payment to her equal to three times Executive’s average
Annual Compensation over the five (5) most recently completed calendar years
ending with the year immediately preceding the effective date of the Change in
Control.  In determining Executive’s average Annual Compensation, Annual
Compensation shall include base salary and any other taxable income, including,
but not limited to, amounts related to the granting, vesting or exercise of
restricted stock or stock option awards, commissions, bonuses (whether paid or
accrued for the applicable period), as well as retirement benefits, director or
committee fees and fringe benefits paid or to be paid to Executive or paid for
Executive’s benefit during any such year, profit sharing, employee stock
ownership plan and other retirement contributions or benefits, including to any
tax-qualified plan or arrangement (whether or not taxable) made or accrued on
behalf of Executive for such years. The cash payment made under this Section
12b. shall be made in lieu of any payment also required under Section 11f. of
this Agreement because of a termination in such period.  Executive’s rights
under Section 11f. are not otherwise affected by this Section 12.  Also, in such
event, Executive shall, for a thirty-six (36) month period following her
termination of employment, receive the benefits she would have received over
such period under any retirement programs (whether tax-qualified or
non-tax-qualified) in which Executive participated prior to her termination
(with the amount of the benefits determined by reference to the benefits
received by Executive or accrued on her behalf under such programs during the
twelve (12) months preceding the Change in Control) and continue to participate
in any benefit plans of the Bank that provide health (including medical and
dental), life or disability insurance, or similar coverage upon terms no less
favorable than the most favorable terms provided to senior executives during
such period.  In the event that the Bank is unable to provide such coverage by
reason of Executive no longer being an employee, the Bank shall provide
Executive with comparable coverage on an individual policy basis or the cash
equivalent.



 
c.
The provisions of Section 12 and Sections 14 through 25, including the defined
terms used in such sections, shall continue in effect until the later of the
expiration of this Agreement or one year following a Change in Control.


 
 

--------------------------------------------------------------------------------

 

 
Indemnification and Liability Insurance.



 
a.
Indemnification.  The Bank agrees to indemnify Executive (and her heirs,
executors, and administrators), and to advance expenses related thereto, to the
fullest extent permitted under applicable law and regulations against any and
all expenses and liabilities reasonably incurred by her in connection with or
arising out of any action, suit, or proceeding in which she may be involved by
reason of her having been a director or Executive of the Bank or any of its
subsidiaries (whether or not she continues to be a director or Executive at the
time of incurring any such expenses or liabilities), such expenses and
liabilities to include, but not be limited to, judgments, court costs, and
attorneys’ fees and the costs of reasonable settlements, such settlements to be
approved by the Board, if such action is brought against Executive in her
capacity as an Executive or director of the Bank or any of its
subsidiaries.  Indemnification for expenses shall not extend to matters for
which Executive has been terminated for Cause.  Nothing contained herein shall
be deemed to provide indemnification prohibited by applicable law or
regulation.  Notwithstanding anything herein to the contrary, the obligations of
this Section 13 shall survive the term of this Agreement by a period of six (6)
years.



 
b.
Insurance.  During the period in which indemnification of Executive is required
under this Section, the Bank shall provide Executive (and her heirs, executors,
and administrators) with coverage under a directors’ and officers’ liability
policy at the expense of the Bank, at least equivalent to such coverage provided
to directors and senior executives of the Bank.



14.                      Reimbursement of Executive’s Expenses to Enforce this
Agreement.   The Bank shall reimburse Executive for all out-of-pocket expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Executive
in connection with successful enforcement by Executive of the obligations of the
Bank to Executive under this Agreement.  Successful enforcement shall mean the
grant of an award of money or the requirement that the Bank take some action
specified by this Agreement: (i) as a result of a court order; or (ii) otherwise
by the Bank following an initial failure of the Bank to pay such money or take
such action promptly after written demand therefor from Executive stating the
reason that such money or action was due under this Agreement at or prior to the
time of such demand.


15.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 12 of this Agreement, either alone or
together with other payments and benefits which Executive has the right to
receive from the Bank, would constitute a “parachute payment” under Section 280G
of the Code, the payments and benefits pursuant to Section 12 shall be reduced
or revised, in the manner determined by Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
under Section 12 being non-deductible to the Bank pursuant to Section 280G of
the Code and subject to the excise tax imposed under Section 4999 of the
Code.  The determination of any reduction in the payments and benefits to be
made pursuant to Section 12 shall be based upon the opinion of the Bank’s
independent public accountants and paid for by the Bank.  In the event that the
Bank and/or Executive do not agree with the opinion of such counsel, (i) the
Bank shall pay to Executive the maximum amount of payments and benefits pursuant
to Section 12, as selected by Executive, which such opinion indicates there is a
high probability do not result in any of such payments and benefits being
non-deductible to the Bank and subject to the imposition of the excise tax
imposed under Section 4999 of the Code and (ii) the Bank may request, and
Executive shall have the right to demand that they request, a ruling from the
IRS as to whether the disputed payments and benefits pursuant to Section 12 have
such consequences.  Any such request for a ruling from the IRS shall be promptly
prepared and filed by the Bank, but in no event later than thirty (30) days from
the date of the opinion of counsel referred to above, and shall be subject to
Executive’s approval prior to filing, which shall not be unreasonably
withheld.  The Bank and Executive agree to be bound by any ruling received from
the IRS and to make appropriate payments to each other to reflect any such
rulings, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.  Nothing contained herein shall result in a
reduction of any payments or benefits to which Executive may be entitled upon
termination of employment other than pursuant to Section 12 hereof, or a
reduction in the payments and benefits specified in Section 12 below zero.

 
 

--------------------------------------------------------------------------------

 

16.           Injunctive Relief.  If there is a breach or threatened breach of
Section 11g. of this Agreement or the prohibitions upon disclosure contained in
Section 10c. of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Bank shall be entitled to injunctive
relief restraining Executive from such breach or threatened breach, but such
relief shall not be the exclusive remedy hereunder for such breach.  The parties
hereto likewise agree that Executive, without limitation, shall be entitled to
injunctive relief to enforce the obligations of the Bank under this Agreement.


17.           Successors and Assigns.


 
a.
This Agreement shall inure to the benefit of and be binding upon any corporate
or other successor of the Bank which shall acquire, directly or indirectly, by
merger, consolidation, purchase or otherwise, all or substantially all of the
assets or stock of the Bank.



 
b.
Since the Bank is contracting for the unique and personal skills of Executive,
Executive shall be precluded from assigning or delegating her rights or duties
hereunder without first obtaining the written consent of the Bank.



18.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment.


19.           Notices.  All notices, requests, demands and other communications
in connection with this Agreement shall be made in writing and shall be deemed
to have been given when delivered by hand or 48 hours after mailing at any
general or branch United States Post Office, by registered or certified mail,
postage prepaid, addressed to the Bank at their principal business offices and
to Executive at her home address as maintained in the records of the Bank.


20.           No Plan Created by this Agreement.   Executive and the Bank
expressly declare and agree that this Agreement was negotiated among them and
that no provision or provisions of this Agreement are intended to, or shall be
deemed to, create any plan for purposes of the Employee Retirement Income
Security Act or any other law or regulation, and each party expressly waives any
right to assert the contrary.  Any assertion in any judicial or administrative
filing, hearing, or process that such a plan was so created by this Agreement
shall be deemed a material breach of this Agreement by the party making such an
assertion.


21.           Amendments.  No amendments or additions to this Agreement shall be
binding unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.


22.           Applicable Law.  Except to the extent preempted by federal law,
the laws of the Commonwealth of Kentucky shall govern this Agreement in all
respects, whether as to its validity, construction, capacity, performance or
otherwise.


23.           Severability.  The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.


24.           Headings.  Headings contained herein are for convenience of
reference only.

 
 

--------------------------------------------------------------------------------

 

25.           Entire Agreement.  This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, other than written agreements with respect to specific
plans, programs or arrangements described in Sections 5 and 6.


26.           Required Provisions.   In the event any of the foregoing
provisions of this Section 26 are in conflict with the terms of this Agreement,
this Section 26 shall prevail.


 
a.
The Bank may terminate Executive’s employment at any time, but any termination
by the Bank, other than termination for Cause, shall not prejudice Executive’s
right to compensation or other benefits under this Agreement.  Executive shall
not have the right to receive compensation or other benefits for any period
after termination for Cause as defined in Section 7 of this Agreement.



 
b.
If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1); the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may, in its
discretion:  (i) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.



 
c.
If Executive is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.



 
d.
If the Bank is in default as defined in Section 3(x)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.



 
e.
All obligations of the Bank under this contract shall be terminated, except to
the extent determined that continuation of the contract is necessary for the
continued operation of the institution:  (i) by the Director of the OTS (or the
Director’s designee), the FDIC or the Resolution Trust Corporation, at the time
the FDIC enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1823(c); or (ii) by the Director of the OTS (or
the Director’s designee) at the time the Director (or his designee) approves a
supervisory merger to resolve problems related to the operations of the Bank or
when the Bank is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by such action.



 
f.
Any payments made to Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon compliance with 12 U.S.C. Section 1828(k) and 12
C.F.R. Section 545.121 and any rules and regulations promulgated thereunder.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.


ATTEST:
 
FIRST FEDERAL SAVINGS BANK OF FRANKFORT
       
/s/ Don D. Jennings
 
By:
/s/ William C. Jennings
Corporate Secretary
   
For the Entire Board of Directors
       
WITNESS:
 
EXECUTIVE
       
/s/ Don D. Jennings
 
By:
/s/ Teresa Kuhl
Corporate Secretary
   
Teresa Kuhl


 
 

--------------------------------------------------------------------------------

 

Amendment
to the
Bank Employment Agreement
 
This Amendment to the Employment Agreement is entered into as of December 9,
2008 by and between First Federal Savings Bank  of Frankfort (the “Bank”) and
Teresa A. Kuhl (the “Executive”).
 
WHEREAS, the Executive is currently employed as Executive Vice President of the
Bank; and
 
WHEREAS, the Executive and the Bank previously entered into an Employment
Agreement dated August 15, 2008 (the “Employment Agreement”); and
 
WHEREAS, the parties to the Employment Agreement desire to amend the Employment
Agreement to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
the Employment Agreement as follows:


A new Section 27 is added to the Employment Agreement read as follows:


27.           Section 409A


(i)       The Executive will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.
 
(ii)      If at the time of the Executive’s separation from service, (a) the
Executive is a “specified employee” (within the meaning of Section 409A and
using the methodology selected by the Bank) and (b) the Bank make a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay
rule of Section 409A in order to avoid taxes or penalties under Section 409A,
then the Bank will not pay the entire amount on the otherwise scheduled payment
date but will instead pay on the scheduled payment date the maximum amount
permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in a lump sum
on the first business day after such six month period. 
  
(iii)     To the extent the Executive would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 21.  The Executive and the Bank agree to cooperate to make such
amendment to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and taxes under Section 409A; provided, however, that
the Executive agrees that any such amendment shall provide the Executive with
economically equivalent payments and benefits, and the Executive agrees that any
such amendment will not materially increase the cost to, or liability of, the
Bank with respect to any payment.


(iv)           For purposes of the this Agreement, Section 409A shall refer to
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amendment
to the Employment Agreement, or have caused this Amendment to the Employment
Agreement to be duly executed and delivered in their name and on their behalf,
as of the day and year first above written.


FIRST FEDERAL SAVINGS AND BANK OF FRANKFORT
 
By:
/s/ Don D. Jennings
   
Title:
Chief Executive Officer
   
EXECUTIVE
 
/s/ Teresa Kuhl


 
 

--------------------------------------------------------------------------------

 